Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 10/26/2021.
Acknowledgment is made of applicant’s claim for priority of JP 2020179521 filed in Japan on 10/20/2021.
Claims 1-10 are pending. 
Claim Objections
Claims 2, 3, 6, 9 are objected to because of the following informalities. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
Claim 3 is objected to under 37 CFR 1.75(c), as being similar to claim 2.  Applicant is required to cancel the claim(s), or amend the claim(s) to make claim 3 different from claim 2.
In Claim 6 - the phrase “The electro-optical device according to claim 1” should be corrected as -- The electro-optical device according to claim 5 --.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the transistor is disposed along the light shielding area between an intersection and an intersection in the light shielding area in the grid shape” contains duplicated words.  Appropriate correction is required.
Appropriate correction is required.
The meaning of every term used in any of the claims should be apparent with clear disclosure, to communicate its import to the general public; and should be consistently identified in the descriptive specification by reference to the drawings, designating the part or parts therein to which the term applies. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Applicant is required to submit a proposed drawing correction, showing changes in red ink, in response to this Office action. However, formal correction of the noted defect(s) can be deferred until the application is allowed by the examiner (see MPEP § 608.02~).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. US 2014/0203285.
Claim 1: Ito et al. disclose an electro-optical device, comprising: 
(Figs. 3, 4) a light shielding area (“non-opening regions” extend in the X direction and the Y direction and are provided in a grid form, including intersections of scan lines 3a and data lines 6a having light shielding property) [0056-0058]
(Fig. 5) the light shielding area (“non-opening regions” with shield layer 35) [00072] including a first conductive layer 3a (scan line), a second conductive layer 6a/30g (data line/gate electrode), a first conductor part 31 (source electrode) [0061] disposed between the first conductive layer 3a and the second conductive layer 6a (source electrode 31 making contact with semiconductor layer 30a) and
(Fig. 5) a transistor 30 (30a (30s/30e/30c/30f/30d)) surrounded by the first conductive layer 3a, the second conductive layer 30g, and the first conductor part 31 (source electrode); and
(Fig. 4) a light transmission area (outside of light shielding area) surrounded by the light shielding area 35, 
(Fig. 5) an edge of the first conductor part 31 (source electrode) forms a part of a boundary between the light shielding area (by shield layer 35) [0072] and the light transmission area (outside of light shielding layer 35).   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 2-4, 8-10: : Ito et al. disclose
Claim 2: (Fig. 5) the second conductive layer is a scanning line 30 (gate electrode), and the first conductive layer 3a (scan line) is an island shaped wiring line (scan line 3a with projecting portions project to both the sides in the Y direction when the seen from the above) [0063] (Fig. 6).  
Claim 3: (Fig. 5) the second conductive layer is an island shaped wiring line (scan line 3a with projecting portions project to both the sides in the Y direction when the seen from the above) [0063] (Fig. 6), and the first conductive layer is a scanning line 30 (gate electrode).  
Claim 4: a second conductor part 32 (drain electrode) [0061] disposed between the first conductive layer 3a and the second conductive layer 6a in the light shielding area (light shielding 35), the transistor 30 (30a (30s/30e/30c/30f/30d)) is surrounded by the first conductive layer 31, the second conductive layer 6a, the first conductor part 31, and the second conductor part 32, and an edge of the second conductor part 31 forms a part of a boundary between the light shielding area (by shield layer 35) [0072] and the light transmission area (outside of light shielding layer 35).
Claim 8: (Fig. 3) the light shielding area (“non-opening regions” extend in the X direction and the Y direction and are provided in a grid form, including intersections of scan lines 3a and data lines 6a having light shielding property) [0056-0058]
is disposed in a grid shape in plan view, and (Fig. 4) the transistor 30 (30a (30s/30e/30c/30f/30d)) is disposed at a position corresponding to an intersection in the light shielding area in the grid shape.  
Claim 9: (Fig. 3) the light shielding area is disposed in a grid shape in plan view, and (Fig. 4) the transistor 30 (30a (30s/30e/30c/30f/30d)) is disposed along the light shielding area between an intersection  in the light shielding area in the grid shape.  – [Note: the extra words “and an intersection” has been removed, as best understood]
Claim 10: (Fig. 7) An electronic apparatus, comprising: a light source 110 [0113] configured to emit light; and the electro-optical device according to claim 1 as an optical modulation device [0112].

Allowable Subject Matter
Claim 5-7 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the dependent claim 5 is the inclusion of the limitation 
“…a relay conductor part including the first conductor part and the second conductor part has a coupling portion that couples the first conductor part and the second conductor part, and is substantially H shaped in plan view.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 5. Claims 6, 7 are allowed by virtue of dependency (Note: see Objection to claim 6 above).
Ito et al. US 2014/0203285, Yang et al. PCT/CN2020/081195 (US 2021/0358420) and Nakagawa US 2008/0143664 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871